Domenico Cennamo brought an action-in the Franklin Common Pleas for damages resulting from cables over his property maintained by the Ohio Bell Telephone Company and for a mandatory injunction ordering the removal of these cables.
Two telephone cables, owned by the company pass over property belonging to Cennamo'. The poles to which these cables are fastened are in the public streets. The cables were erected in 1899 without any right, grant or authority to do so and have been maintained and operated by the company ever since, openly and without hindrance or protest from the owners of the premises.
The Common Pleas dismissed the action on the ground that “a right to use the privilege has been acquired by prescription. This judgment was reversed by the Court of Appeals, on the theory that no adverse or prescriptive rights were secured.
The Company in the Supreme Court contends that as the cables were maintained across Cennamo’s property for more than 21 years without any right, grant or authority to do so and that as the owners of the property never acquiesced in or consented to’ the use of said premises by the company, that necessarily the defendant’s use and occupancy of the premises must have been adverse and that therefore the company has acquired a prescriptive right by the adverse character of the use of the property.